t c summary opinion united_states tax_court pamela renee wiggins petitioner v commissioner of internal revenue respondent docket no 4118-01s filed date pamela renee wiggins pro_se dustin m starbuck for respondent carluzzo special_trial_judge this case was filed in accordance with the provisions of sec_6015 and sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority in reliance upon the provisions of sec_6015 petitioner made an administrative request for relief from a federal_income_tax liability that liability is based in part on an unpaid liability reported on a timely filed joint federal_income_tax return and in part upon a deficiency determined and assessed several years later petitioner’s request was denied in a notice of final_determination issued by respondent on date she timely petitioned this court for review of respondent’s determination see sec_6015 the issue for decision is whether respondent’s refusal to relieve petitioner from liability under sec_6015 with respect to a federal_income_tax liability is an abuse_of_discretion we hold that it was not but for a reason other than that advanced by respondent background some of the facts have been stipulated and are so found at the time the petition was filed petitioner resided in roanoke virginia petitioner and peter stimeling mr stimeling were married to each other on date they separated in date and were divorced on date during petitioner and mr stimeling worked together as employees of valley view associates ltd each received a form_w-2 wage and tax statement for that year on which the following information is reported petitioner mr stimeling wages dollar_figure big_number federal_income_tax w h dollar_figure big_number during mr stimeling was also the sole_proprietor of s s repairs a business that provided janitorial and repair services mr stimeling asked petitioner if she would agree to file a joint federal_income_tax return even though they were separated at the time and soon to be divorced petitioner agreed expecting to see and sign the return after it had been prepared and before it was mailed to be filed in prior years presumably and petitioner filed joint federal_income_tax returns with mr stimeling for each of those years the return was prepared by a paid income_tax_return_preparer reviewed by petitioner and signed by petitioner the same paid income_tax_return_preparer that had prepared petitioner’s returns for previous years prepared what purports to be a joint federal_income_tax return for petitioner and mr stimeling the joint_return the joint_return was received timely filed and processed by respondent the income reported on the joint_return consists of the wages reported on the above- mentioned forms w-2 and the net profit reported on a schedule c profit or loss from business for s s repairs taxable_income reported on the joint_return is computed taking into account itemized_deductions the total_tax liability reported on the joint_return ie dollar_figure takes into account the sec_1 tax applicable to the taxable_income reported on the joint_return and the sec_1401 tax self-employment_tax applicable to the net profit reported on the schedule c against this amount federal_income_tax withholdings as reported on the above-mentioned forms w-2 are applied resulting in an amount due of dollar_figure none of which was paid with the joint_return petitioner neither reviewed nor signed the joint_return she did not authorize mr stimeling to sign this or any other federal_income_tax return on her behalf toward the end of or the beginning of petitioner learned that respondent was attempting to garnish the wages of mr stimeling in order to collect the then-outstanding federal_income_tax liability in order to avoid having her own wages garnished and to avoid the attendant embarrassment in her workplace she entered into an installment_agreement with respondent with respect to that liability she made the following payments in accordance with that installment_agreement date payment_date date date date date dollar_figure thereafter refunds claimed on her individual federal_income_tax returns filed for the years and were applied to the outstanding liability as follows date amount of refund date refund dollar_figure date refund big_number date refund on date respondent issued a notice_of_deficiency to petitioner and mr stimeling that indicated respondent had determined a deficiency of dollar_figure in their federal_income_tax the deficiency results from the reduction of a claimed itemized_deduction for interest_expense and inclusion of interest_income not reported on the joint_return a petition to this court was not filed in response to that notice and the deficiency was assessed on date petitioner filed an individual federal_income_tax return as a married_person filing a separate_return the separate_return on the separate_return petitioner reported the wages previously attributed to her on the joint_return included what appears to be the interest_income referenced in the notice_of_deficiency and computed her federal_income_tax liability taking into account the standard_deduction appropriate to her filing_status she applied the federal_income_tax withholdings from her wages taken into account previously on the joint_return against the tax_shown_on_the_return and claimed a refund of dollar_figure which she received in due course in a form_8857 request for innocent spouse relief signed by petitioner and dated date petitioner requested sec_6015 relief the form_8857 used by petitioner does not reflect the repeal of sec_6013 and enactment of sec_6015 nevertheless it appears that respondent considered her claim in accordance with the provisions of sec_6015 in this regard on date in a notice of final_determination respondent advised petitioner that she was not entitled to relief under subsections b c or f of sec_6015 discussion we are somewhat perplexed by the series of events just described of particular concern is the fact that the untimely separate_return was processed after respondent had previously treated the joint_return as petitioner’s and issued a notice_of_deficiency to her based upon the information and items reported on the joint_return in her administrative request for relief petitioner apparently claimed that she neither authorized nor consented to the joint_return petitioner’s claim on this point was addressed in a letter dated date in which respondent’s appeals officer stated it would appear that you allowed your husband to prepare a joint_return and to sign your name to it you filed a separate_return months later that action and the other facts of the case are consistent with changing one’s mind not with having the intent to file separately initially based upon that conclusion which is inconsistent with the treatment of the separate_return respondent’s consideration of petitioner’s claim for sec_6015 relief proceeded as though petitioner filed a joint federal_income_tax return for in the petition petitioner alleges that with respect to the joint_return mr stimeling filed our taxes without my signature i kept asking him when i was going to need to sign it finally he told me he had signed it at trial petitioner readily admitted that she agreed to file a joint_return with mr stimeling but with the expectation that before the return was filed she would have the opportunity to review and sign the return she further explained that she agreed to the installment_agreement in order to avoid embarrassment in her work place petitioner’s credible trial testimony supports the allegations made in the petition petitioner did not review or sign the joint_return before it was filed furthermore we accept her claim that she did not authorize her former spouse to sign her name to the joint_return respondent’s reasons for processing the separate_return after the joint_return have not been explained nevertheless we are satisfied that the separate_return is petitioner’s federal_income_tax return and under the circumstances the joint_return was not made pursuant to a valid election on petitioner’s part cf cassity v commissioner tcmemo_1987_ see sec_1_6013-1 income_tax regs sec_1_6061-1 income_tax regs petitioner’s agreement to file a joint_return with mr stimeling at his request did not authorize him to sign the return on her behalf or to file it without first allowing her to review it it follows that petitioner’s request for sec_6015 relief from the federal_income_tax liability currently assessed against her must be denied because she did not file a joint_return for that year see 119_tc_191 respondent’s denial of sec_6015 relief for that year albeit based upon different grounds and perhaps ironically cannot be considered an abuse_of_discretion reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent taking into account the sec_6511 period of limitations petitioner’s remedy if any appears to be a traditional claim_for_refund
